;~b RI GINA    Case 1:18-cv-02253-LLS Document 70 Filed 12/07/18 Page 1 of 6
               L~:18-cv-02253-LLS Document 69-1 Filed 12/06/18 Page 1 of 6

      .   .
                7
                 \'
                                                                                     ·usoc SDNY :·
      UNITED STATES DISTRICT COURT                                                   DOCL".\1ENT
      SOUTHERN DISTRICT OF NEW YORK                                                  · ELECTRONICALLY FILED
                                                                                    . DOC#:
      CHANEL, INC.,                                      .
                                                 \
                                                                                                               ?Z+Ya-,,-
                                                                                     »ATEF-1L_E_D=-·1-2,,,,-,-/.....
                                                                                             •
              V.
                                   Plaintiff,                                      ~======-=======lf••>
                                                                                   ~~                                      ~

                                                                   Civil Action No. l 8-cv-2253-LLS

      WGACA, LLC, WHAT COMES AROUND GOES                           JOINT REPORT OF RULE 26(f)
      AROUND LLC d/b/a WHAT GOES AROUND                            CONFERENCE AND ie»OI I llHi~t
      COMES AROUND, MHW PROPERTIES, INC.,                          SCHEDULING ORDER
      WGACA WEB, LLC, PINES VINTAGE, lNC.,
      VINTAGE DESIGNS LTD., and WCAGALA,
      LLC,

                                   Defendants.


              Pursuant to this Court's November 13, 2018 Order for Conference Pursuant to Rule 16(b)

      (the "Conference Order") (Dkt. No. 67) and Rule 26(f) of the Federal Rules of Civil Procedure,

      the parties conferred pursuant to Rule 26(f) on November 20, 2018, during which they discussed,

      among other topics, the topics set forth below. Theodore C. Max and Thomas M. Monahan of

      Sheppard Mullin Richter & Hampton LLP participated for Plaintiff Chanel, Inc. ("Chanel"),
                                            '.         .
                                                 !   •

      Thomas Kidde and Peter Shapiro of Lewis _Brisbois Bisgaard & Smith LLP participated for

      WGACA, LLC, What Comes Around Goes Around LLC, MHW Properties, Inc., WGACA

      WEB, LLC, Pines Vintage, Inc., Vintage Designs Ltd., and WCAGA LA, LLC, one or more

      doing business as What Goes Around Comes Around (collectively, "WGACA").

      Topics from the Conference Order:

              (1) the date of the conference and the appearances for the parties;

              Chanel and WGACA shall appear at the Conference pursuant to Rule l 6(b) on Friday,

      December 7, 2018 at 12:00 noon in Courtroom 21C at the Daniel Patrick Moynihan United

      States Courthouse, 500 Pearl Street, New York, New York 10007. Theodore C. Max and




                                                             -1-
         Case 1:18-cv-02253-LLS Document 70 Filed 12/07/18 Page 2 of 6
         Case 1:18-cv-02253-LLS Document 69-1 Filed 12/06/18 Page 2 of 6



Thomas M. Monahan of Sheppard Mullin Richter & Hampton shall appear for Chanel, and Peter

Shapiro of Lewis Brisbois Bisgaard & Smith LLP shall appear for the WGACA Defendants.

        (2) a concise statement of the issues as they then appear;

        Chanel's Statement: As set forth in Chanel's October 29, 2018, Second Amended

Complaint (Dkt. No. 64), this action arises out of Defendants' improper business practices to
                                             • !'.

falsely advertise and misrepresent CHANEL-branded products and falsely associate and imply

an endorsement between themselves and Cpanel. In the name of purported competition,

Defendants seek to free ride off of the goodwill and brand value Chanel has developed over

nearly a century in the luxury consumer products market. Notwithstanding the implications

flowing from Defendants' advertisements and marketing, Defendants are not at all associated

with Chanel, nor has Chanel approved of Defendants' advertisement and sale of purportedly used

Chanel goods. Based upon this conduct, Chanel has brought claims for trademark infringement,

false advertising, unfair competition and deceptive trade practice.

        WGACA 's Statement: Defendant WGACA, LLC is in the business of selling pre-owned

luxury goods on its website and in its retail stores including such brands as Chanel®, Christian

Dior®, Fendi®, Gucci®, Hermes®, Louis Vuitton® and Prada®. This action is Plaintiff's

attempt to prevent competition from a company that sells used products of Plaintiff. Plaintiff's

complaint is premised on the theory that no one but Plaintiff (or its authorized retailers) can sell

any Chanel® products and that no one but Plaintiff can "authenticate" products which were

previously sold and have now entered the resale market. Plaintiff seeks to bar the re-sale of its

products thereby insuring that only new products from Plaintiff will be available to consumers by

way of larger retail outlets or on the Internet'. In essence, as every "non-authorized" re-seller of

Chanel products is not Plaintiff, that re-seller's representation that the Chanel product being sold




                                                     -2-
                                            'I.;
        Case 1:18-cv-02253-LLS Document
        Case 1:18-cv-02253-LLS  Document69-1
                                         70 Filed
                                             Filed 12/07/18 Page 33 of
                                                   12/06/18 Page    of 66

                                            '
                                                     .
                                                     ',',
                                                         '

is genuine constitutes false advertising and/or trademark infringement. Contrary to the assertions

in the complaint, Plaintiff's marks are used by Defendant only to identify the goods being sold,

which is permitted under the first sale doctrine. Plai~~~ff' s strained conclusion that consumers

"may" be misled into believing that Plaintiff has some involvement in the authentication process

is without any basis in fact and is predicated on an erroneous supposition that consumers would

believe Plaintiff is involved in the authentication process of Defendant simply because Plaintiff's

used goods are being resold and its marks       ar~ used. identifying such products.
       (3) a schedule including the information ·outlined in the Conference Order;


Date                    Activity

December 4, 2018        The parties exchanged disclosures required by FED. R. Crv. P. 26.
                                                                                         '   '


December 14, 2018       Initial requests for production
                                               ,,       .of documents shall be served.
                                                 ..
                                                             ~   '




March 29, 2019          Production of documents by the parties shall be substantially completed.

April 1, 2019           Commencement of party depositions. The names of persons to be
                        deposed are included in the disclosures required by FED. R. Crv. P. 26 that
                        have been exchanged. These persons include: Seth Weisser, Gerard
                        Maione, Frank Bober, Paige Rubin, Vlada Drukh, Adrienne Hahn, Nidhi
                        Kohli and Joyce Gre~n. T}le parties each intend to issue deposition
                        notices ·pursuant to FED. R. Crv. P. 30(b)(6), and reserve the right to
                        identify additional d('.:ponents as discovery progresses.

June 28, 2019           Completion of fact ~iscovery.
                               '                 .
August 2, 2019          Opening expert reports shall be served.

September 6, 2019       Rebuttal expert reports shall be served.

October 4, 2019         Completion of discovery.
                                                                                                       .
November 4, 2019        Deadlme tor tne p,mtes to me a mot10n !or s7ary JUOgment.

60 days after the
Court's ruling on
                        The date by which the parties w~re-tria! order in a fonn
                        conforming with the Court's instructi s toget~er with trial briefs an~        '-
motions for             either (1) proposed findings off.
                                                .,                   ,
                                                             d conclus10ns of law for a non-Jury



                                   \. l,   J ·..
          Case1:18-cv-02253-LLS
          Case 1:18-cv-02253-LLS Document
                                  Document  70 Filed
                                          69-1 Filed 12/06/18
                                                     12/07/18 Page
                                                              Page44ofof66




Date                           Activity
                                                               :r.
                                                                                                                                             -- --
               -   .       .                                                           ..
                                                     . .                                          -
~
                                ·-1   -   .. /,..,
          'J   ~       ~                                                                          .                  p,uposecr J ~•.,
                               for a jury trial.
                               ~-                     1    ~


                                                                                   .                  -    ~   - -    -     -

                                                                                                                                •
                                                                                                                                     .
                                                                                                                                         '
                                                                                                                                    =,:- ✓
                                      "
                                                                           L




          (4) a statement of any limitatioils•:t9' be pla~ed on discovery, including any protective
          or confidenti_ality orders;          ·; '•. · ·

          The parties plan to enter into separate stipulations concerning confidentiality and the
                                                                , ..           i




claw-back of privileged communications which they shall attempt to negotiate and submit to the

Court for its approval. The parties do not anticipate ~y other limitations on discovery apart
                                                               I~   :t'. ., :          ,
from those included in the Federal Rules of Civil Procedure and the Local Rules.

          (5) a statement of those discovery issues, if any, on which counsel, after a good faith
          effort, were unable to reach an agreement;

          At this early stage of the case, the parties do not have any disputes regarding discovery

issues.                                                        ii/··'.
                                                                  ,, '.
                                                                                       •
                                                                                       '
                                                                                             I
                                                                                            !•'       .•




          (6) anticipated fields of expert testimony, if any;

          At this time, the parties anticipate that expert testimony may be necessary with respect to:

the likelihood of confusion caused by Defendants actions; issues regarding the nature of

CHANEL-branded products sold by WGACA and WGACA' s authentication of Chanel products;
                                                               ..
marketing and sales of CHANEL-branded products by Defendants; market and consumer

surveys, industry practices, and damages. The parties reserve the right to pursue additional fields

of expert testimony as discovery progresses.

          (7) anticipated length of trial anc(wbeth~/to court or jury;

          At this time, the parties anticipate a two week trial. Chanel has demanded a trial by jury

of all issues so triable.
                                                                       i       ~   I
         Case 1:18-cv-02253-LLS Document 70 Filed 12/07/18 Page 5 of 6
        Case 1:18-cv-02253-LLS Doct}rnie,nt 69i1· Filed 12/06/18 Page 5 of 6



Rule 26(t)(3) Topics:

       A.      The timing of discovery: The Parties have conferred and propose the discovery

schedule set forth above.

       B.      The topics of discovery: The parties have conferred and expect the topics of

discovery to include those described in their respective statements of the issues set forth above as

well as those detailed in the disclosures required by FED. R. Crv. P. 26 that have been exchanged.
                                             t         -        •             '

       C.      The parties discussed disclos~r~ and/at discovery of electronically stored

information. The parties agree that a protocol regarding the disclosure and discovery of

electronically stored information should be implemented in this case and will continue to meet

and confer regarding such a protocol, which will include the form in which electronically stored

information should be produced.

       D.      The parties do not anticipate any disputes about claims of privilege or protection
                                             ,,   ";




at this time. As set forth above, the parties plan to enter into separate stipulations concerning

confidentiality and the claw-back of privileged communications which they shall attempt to
                                             'it' .... ,            ,)   ,.
negotiate and submit to the Court for its approval. ' · :

        E.     ·Other than the modifications addressed herein, the Parties do not anticipate any

changes in the limitations on discovery imposed under the Federal Rules of Civil Procedure.

        F.     A this time, there are no oth~r orde~s that the Court should issue under Rule 26(c)

or Rule 16(b) and (c).

        G.      The Parties agree that service of documents by email is effective service and is

complete upon emailing.


                                             ,~ .,J,::     ~1       r    r




                                                            -5-
        Case1:18-cv-02253-LLS
        Case 1:18-cv-02253-LLS Document
                                Document  70 Filed
                                        69-1 Filed 12/06/18
                                                   12/07/18 Page
                                                            Page66ofof66


                                            '."       : '. i:
       This Scheduling Order may be altered or amended only on a showing of good cause not

foreseeable at the time of the conference or when justice so requires.

Dated: New York, New York
       December 6, 2018

                                    Respectful{y subil}itted,

                                    SHEPPARD, MULLIN, RICHTER & HAMPTON LLP




                                    By: Isl Theodore C. Max
                                          , , The~dore C. Max
                                          ;; !, Thomas M. Monahan
                                        30 Rockefeller Plaza
                                        New York, New York 10112
                                        Telephone: (212) 653-8700

                                          Attorneys for Plaintiff

                                     LEWIS BRISBOIS.BISGAARD & SMITH LLP
                                                                ;'




                                    Isl Peter.Shapiro
                                         Peter Shapiro
                                    77 Water Street
                                    New York, New York 10005
                                    Teleph?Q.e:: (212) 232-1322

                                         Thomas S. Kidde
                                         Daniel C. DeCarlo
                                    633 W.'· 5th Street
                                    Suite 4000
                                    Los Angeles, California 90071
                                    Telephone: (2J3) 250-1800
                                            t   :1:   '
                              -;j   Attorneys for Defendants

IT IS SO ORDERED this      7-day ofDecemb,er, 2018
                                                                     The Honorable Louis L. Stanton
                                                                     U.S. District Court Judge
                                            :i -j: ' ..


                                                          -6-
